DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow restricting element” in claim 1.
According to paragraph 0044 in specification and Fig. 5, “flow restricting element” has been identified as an orifice in a baffle plate.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “the third volume”. It is unclear if the “the third volume” refers to the first header or the second header.
For examination purposes, “the third volume” in claim 14 is construed as referring to the first header.
Claims 15 and 16 are also rejected due to their dependence of claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3, 6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2010-127510 A) in view of Watanabe (US Patent No. 6,250,103).
Regarding claim 1, Hashimoto (Fig. 8) discloses a heat exchanger (100), comprising,
a first header (102);
a second header (101) having a plurality of volumes including a first volume (see annotated figure below, that receive refrigerant from tubes with upward flow), a second volume (see annotated figure below, that supply refrigerant to tubes with downward flow on right side), and a third volume (see annotated figure below, that supply refrigerant to tubes with downward flow on left side),
a plurality of heat exchange tubes (16, see Fig. 1) arranged in spaced parallel relationship wherein the first header and the second header are oriented generally horizontally and the plurality of heat exchange tubes extend vertically and fluidly coupled the first header and the second header (the heat exchanger 100 has horizontally headers and vertical tubes fluidly connected);
wherein the heat exchanger has a multi-pass configuration (2 passes) such that a first portion of the plurality of heat exchange tubes (tubes with upward flow) are coupled to the first volume (see annotated figure below) and form a first fluid pass of the heat exchanger (upward flow), a second portion of the plurality of heat exchange tubes (tubes with downward flow on right side) are coupled to the second volume (see annotated figure below) and form a part of a second fluid pass of the heat exchanger 
wherein during operation, a heat transfer fluid provided from the first portion of the plurality of heat exchange tubes is configured to flow from the first volume into the second volume of the second header in a first direction (right direction) and from the first volume into the third volume of the second header in a second direction simultaneously (left direction).

    PNG
    media_image1.png
    490
    825
    media_image1.png
    Greyscale

Hashimoto fails to disclose wherein the second header includes at least one flow restricting element arranged between the first volume and the second volume; and the heat transfer fluid conveyed through the first volume has a first saturation temperature and the heat transfer fluid conveyed through the second volume has a second saturation temperature, wherein the first saturation temperature and the second saturation temperature are different.
Watanabe (Figs. 10A and 10B) discloses wherein the second header (11) includes at least one flow restricting element (orifice tube 21b of a decompressing means 20) arranged between the first volume and the second volume (between upper and lower volumes of header 11). Watanabe further discloses (Fig. 5 and col. 3, lines 24-50) the decompressing means 20 decompress condensed refrigerant to become a low-temperature and a low-pressure gaseous refrigerant (point Ct1 to Ct2) and re-condensed in the refrigeration passage between the decompressing means and the refrigeration outlet (point Ct2 to Ct3). Watanabe further discloses the decompression and re-condensation of the refrigerant further increases heat absorption ability (col. 3, lines 56-61). Therefore, for the heat exchanger of Hashimoto which has split second pass, the orifice of Watanabe may be applied between the first and second header; and the first and third header of Hashimoto since Hashimoto has a bifurcated heat exchanger design. Hashimoto discloses a refrigerant heat exchanger (paragraph 0036 of the translation), and when it is used as a condenser with the orifice of Watanabe is applied, the limitation “the heat transfer fluid conveyed through the first volume has a first saturation temperature and the heat transfer fluid conveyed through the second volume has a second saturation temperature, wherein the first saturation temperature 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second header includes at least one flow restricting element arranged between the first volume and the second volume; and the heat transfer fluid conveyed through the first volume has a first saturation temperature and the heat transfer fluid conveyed through the second volume has a second saturation temperature, wherein the first saturation temperature and the second saturation temperature are different in Hashimoto as taught by Watanabe in order to increase increases heat absorption through re-condensing the refrigerant.
Regarding claim 2, Hashimoto as modified further discloses wherein a difference between the second saturation temperature and the first saturation temperature exceeds normal temperature variation within the at least one of the first header and second header (the saturation temperature differences in the first and second volumes exceed the temperature variation of the refrigerant within volume between partitions 106 in header 102, which has zero or negligible temperature variation from inlet 104).
Regarding claim 3
Regarding claim 6, Hashimoto as modified further discloses wherein the flow restricting element comprises an orifice (see claim 3 above).
Regarding claim 12, Hashimoto as modified further discloses wherein the first header (102) comprises one or more partitions disposed therein and defining two or more discrete fluid volumes (two partitions 106 in header 102 define three fluid volumes).
Regarding claim 13, Hashimoto as modified further discloses wherein the first header (102) comprises two baffles (two partitions 106 in header 102) forming a first volume, second volume, and third volume of the first header (see annotated figure above).
Regarding claim 14, Hashimoto as modified further discloses wherein during operation the heat transfer fluid conveyed through the third volume has a third saturation temperature, wherein the first saturation temperature and the third saturation temperature are different (the saturation temperature in the first volume and the third volume are different since their refrigerant pressure are different as a result of the orifice provided between the first and third volumes).
Regarding claim 15, Hashimoto as modified further discloses wherein the second saturation temperature and the third saturation temperature are identical (the value of saturation temperature of the second volume and third volume are identical since they are both downstream volumes from the first volume and the orifices).
Regarding claim 16, Hashimoto as modified further discloses wherein the second saturation temperature and the third saturation temperature are distinct (the .
Claims 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2010-127510 A) in view of Watanabe (US Patent No. 6,250,103) as applied to claim 1 above, and further in view of Cho (KR 101462176 B1, and US 2015/0021003 has been used herein for translation).
Regarding claims 4 and 5, Hashimoto as modified fails to explicitly disclose wherein the pressure drop is between about 1 psi and about 12 psi (claim 4)/ about 6 psi (claim 5).
It is noted that the pressure drop in the orifice in separator 28 depends upon the cross-sectional area of the orifice. Pressure drop is higher when cross-sectional area of the orifice becomes smaller. Cho discloses the hole may be 5% to 70% of a cross-sectional area of an inner space of the corresponding header (paragraph 0094 of Cho). Therefore, the pressure drop is a result effective variable and one of ordinary skill in the art would perform routine optimization for the recited pressure drop to obtain the flow speed in the heat exchanger.
Regarding claim 7, Hashimoto as modified fails to disclose wherein a cross-sectional area of the orifice is between about 3% and about 30% of a cross-sectional area of the at least one of the first header and the second header in which it is disposed.
As indicated above, Cho discloses the hole may be 5% to 70% of a cross-sectional area of an inner space of the corresponding header (paragraph 0094 of Cho). Therefore, the cross-sectional area of the orifice is a result effective variable and one of .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2010-127510 A) in view of Watanabe (US Patent No. 6,250,103) as applied to claim 1 above, and further in view of Koons (US PGPub No. 2012/0011867).
Regarding claim 11, Hashimoto as modified fails to explicitly disclose wherein the plurality of heat exchange tubes are microchannel tubes.
Koons discloses wherein the plurality of heat exchange tubes are microchannel tubes (the tube 70 has microchannels 72, see Fig. 4 of Koons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the plurality of heat exchange tubes are microchannel tubes in Hashimoto as taught by Koons in order to increase the contact surface area of the fluid and the tube.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763